DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 drawn to the method of making a device (claims 1-7 readable thereon) in the reply filed on 3/3/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite “a first structural layer, a second structural layer, a third structural layer, a fourth structural layer, and a fifth structural layer stacked on a substrate” which appear to be newly established elements buy are also identical to those recited in claim 1.  It is unclear whether they are the same or different elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US PGPub 2013/0120701; hereinafter “Yamazaki”).
Re claim 1: Yamazaki teaches (e.g. figs. 9A-D, 10A-C) a method of manufacturing a display substrate, comprising a step of: sequentially forming a first structural layer (conductive film 203 functioning as a gate electrode; e.g. paragraph 129), a second structural layer (gate insulating film 204; e.g. paragraph 129), a third structural layer (semiconductor film 205; e.g. paragraph 129), a fourth structural layer (conductive film 207, 208; e.g. paragraph 129), and a fifth structural layer (insulating film 212 and 215; e.g. paragraphs 129, 133) stacked on a substrate (202), and after the second structural layer (204) is formed and before the third structural layer (205) is formed, further comprising the following step: performing plasma cleaning (before forming the semiconductor film, gate insulating film 204 is cleaned using an RF power supply and plasma in an atmosphere including oxygen, nitrous oxide or the like are used; e.g. paragraph 158) a surface of the second structural layer (204).
Re claim 2: Yamazaki teaches the method of manufacturing a display substrate according to claim 1, wherein the step of sequentially forming a first structural layer (203), a second structural layer (204), a third structural layer (205), a fourth structural layer (207, 208), and a fifth structural layer (212, 215) stacked on a substrate (202) 203 is formed from; hereinafter “1ML”) on the substrate (202), and etching two sides of the first metal layer (1ML) to form the first structural layer as a gate (conductive film 203 functioning as a gate electrode; e.g. paragraph 129); forming the second structural layer (204) as a gate insulation layer (gate insulating film 204; e.g. paragraph 129) on the gate (203), the gate insulation layer (204) covering the gate (203); performing plasma cleaning (before forming the semiconductor film, gate insulating film 204 is cleaned using an RF power supply and plasma in an atmosphere including oxygen, nitrous oxide or the like are used; e.g. paragraph 158) on the gate insulation layer (205); forming the third structural layer (205) as an active layer (semiconductor film 205; e.g. paragraph 129) on the gate insulation layer (204); forming the fourth structural layer (207, 208) on the active layer (204), the fourth structural layer (207, 208) comprising a source and a drain (207, 208 function as source terminal and drain terminal; e.g. paragraph 129); and forming the fifth structural layer (212, 215) on the source (207) and the drain (208), the fifth structural layer (212, 215) comprising a passivation layer and a transparent electrode layer (conductive film 215 made from ITO; e.g. paragraphs 133 and 214).
Re claim 4: Yamazaki teaches the method of manufacturing a display substrate according to claim 2, wherein in the step of performing plasma cleaning (before forming the semiconductor film, gate insulating film 204 is cleaned using an RF power supply and plasma in an atmosphere including oxygen, nitrous oxide or the like are used; e.g. paragraph 158) on the gate insulation layer (204), the plasma cleaning is performed by ionization of oxygen (oxygen atmosphere; e.g. paragraph 158).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 2 above, and further in view of Arai (US PGPub 2010/0163865).
Re claim 5: Yamazaki teaches before forming the semiconductor film, gate insulating film 204 is cleaned using an RF power supply and plasma in an atmosphere including oxygen, nitrous oxide or the like are used (e.g. paragraph 158) and further teaches the method of manufacturing a display substrate according to claim 2, wherein in the step of performing plasma cleaning (before forming the semiconductor film, gate insulating film 204 is cleaned using an RF power supply and plasma in an atmosphere including oxygen, nitrous oxide or the like are used; e.g. paragraph 158) on the gate insulation layer (204).
Yamazaki is silent as to explicitly teaching the plasma cleaning comprises a first plasma cleaning and a second plasma cleaning, the first plasma cleaning is performed by ionization of hydrogen, and the second plasma cleaning is performed by ionization of nitrous oxide.
Arai teaches cleaning a gate insulating film 122 prior to formation of the semiconductor layer (e.g. paragraph 70) and teaches the plasma cleaning comprises a 2O; e.g. paragraph 70).  Since the claims do not determine whether the cleanings are done concurrently or sequentially, the claim limitations have been met.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the hydrogen/nitrous oxide plasma atmosphere for cleaning the gate dielectric as taught by Arai in the method of Yamazaki in order to have the predictable result of simplifying manufacture by using known cleaning agents which better clean the gate dielectric by using a broader mixture agents which can remove different impurities.
Re claim 6: Yamazaki teaches the method of manufacturing a display substrate according to claim 2, wherein in the step of performing plasma cleaning (before forming the semiconductor film, gate insulating film 204 is cleaned using an RF power supply and plasma in an atmosphere including oxygen, nitrous oxide or the like are used; e.g. paragraph 158) on the gate insulation layer (204).
Yamazaki is silent as to explicitly teaching the plasma cleaning comprises a first plasma cleaning and a second plasma cleaning, the first plasma cleaning is performed by ionization of hydrogen, and the second plasma cleaning is performed by ionization of oxygen on the gate insulation layer.
122 prior to formation of the semiconductor layer (e.g. paragraph 70) and teaches the plasma cleaning comprises a first plasma cleaning and a second plasma cleaning, the first plasma cleaning is performed by ionization of hydrogen (cleaning in a plasma atmosphere consisting of argon added with hydrogen; e.g. paragraph 70), and the second plasma cleaning is performed by ionization of oxygen (cleaning in a plasma atmosphere consisting of argon added with oxygen; e.g. paragraph 70) on the gate insulation layer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the hydrogen/nitrous oxide plasma atmosphere for cleaning the gate dielectric as taught by Arai in the method of Yamazaki in order to have the predictable result of simplifying manufacture by using known cleaning agents which better clean the gate dielectric by using a broader mixture agents which can remove different impurities.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 2 above, and further in view of Collins et al. (US PGPub 2005/0191827; hereinafter “Collins”).
Re claim 3: Yamazaki teaches before forming the semiconductor film, gate insulating film 204 is cleaned using an RF power supply and plasma in an atmosphere including oxygen, nitrous oxide or the like are used (e.g. paragraph 158) and is silent as to explicitly teaching the method of manufacturing a display substrate according to claim 2, wherein in the step of performing plasma cleaning on the gate insulation layer, the plasma cleaning is performed by ionization of ammonia.
204 of Yamazaki), the plasma cleaning is performed by ionization of ammonia (cleaning operation using hydrogen, ammonia, oxygen, oxygen+nitrogen radicals; e.g. paragraph 81).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the ammonia radicals for a cleaning operation as taught by Collins in the method of Yamazaki in order to have the predictable result of simplifying manufacture by using known cleaning agents which better clean the gate dielectric by using a broader mixture agents which can remove different impurities.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2012/0138972; hereinafter “Li”) in view of Xin et al. (CN108335969; hereinafter “Xin”).
Re claim 1: Li teaches (e.g. fig. 2A-D) a method of manufacturing a display substrate, comprising a step of: sequentially forming a first structural layer (source electrode 7, drain electrode 8; e.g. paragraph 55), a second structural layer (semiconductor layer 61; e.g. paragraph 55), a third structural layer (gate insulating layer 4; e.g. paragraph 55), a fourth structural layer (gate electrode 3; e.g. paragraph 55), and a fifth structural layer (gate protection film 13 and pixel electrode film 11; e.g. paragraph 64, 68) stacked on a substrate (1).

Xin teaches after the second structural layer (before forming gate insulating layer on the polysilicon channel film layer; e.g. paragraph 23) is formed and before the third structural layer is formed (before forming gate insulating layer on the polysilicon channel film layer; e.g. paragraph 23), further comprising the following step: performing plasma cleaning a surface (first and second plasma cleaning operation before forming gate insulating film repairs broken silicon bonds and improve interface state between the channel and gate insulating layer and reduce threshold voltage; e.g. paragraphs 23 and 30) of the second structural layer (polysilicon film layer; e.g. paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the plasma cleaning operation on the channel material prior to the formation of the gate dielectric as taught by Xin in the method of Li in order to have the predictable result of using a process which improves threshold voltage of the device (see paragraphs 23 and 30 of Xin).
Re claim 7: Li in view of Xin teaches the method of manufacturing a display substrate according to claim 1, wherein the step of sequentially forming a first structural layer (7, 8), a second structural layer (61), a third structural layer (4), a fourth structural layer (3), and a fifth structural layer (13, 11) stacked on a substrate (1) comprises: forming the first structural layer (7, 8) on the substrate (1), the first structural layer (7, 8) comprising a source (7) and a drain (8); forming the second structural layer (61) as an active layer (semiconductor layer 61; e.g. paragraph 55 of Li) on the source (7) and the 8); performing plasma cleaning (first and second plasma cleaning operation before forming gate insulating film repairs broken silicon bonds and improve interface state between the channel and gate insulating layer and reduce threshold voltage; e.g. paragraphs 23 and 30 of Xin) on the active layer (61); forming the third structural layer (4) as a gate insulation layer (gate insulating layer 4; e.g. paragraph 55 of Li) on the active layer (61); forming the fourth structural layer (3) as a gate (gate electrode 3; e.g. paragraph 55 of Li) on the gate insulation layer (4); and forming the fifth structural layer (13, 11) on the gate (3), the fifth structural layer (13, 11) comprising a passivation layer (gate protection layer 13; e.g. paragraph 64 of Li) and a transparent electrode layer (pixel electrode 11 formed of ITO; e.g. paragraph 68 of Li).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822